Ferdinand Shultz, being seised of the lands in question, on the 29th December 1797, in consideration of natural love and affection and of 150I. conveyed the premises to his two sons, Joseph and John, but reserved the possession thereof for his own use, during the term of his natural life.
The only question was, whether the deeds were unfairly obtained or not. No money had been paid.
Mary Shuler, a natural daughter of the defendant, who was the plaintiff’s sister, was offered as a witness to prove the fraud.
The plaintiff’s counsel objected to her, on the ground that her grandfather had devised to her iool. by a will which was not yet proved, dated 1st March 1798, payable out of his real estate by his two sons, Joseph and John ; and consequently, that she was interested in setting aside the deeds, in order to establish her own legacy.
It was admitted, that-Ferdinand Shultz had no other lands but those he had conveyed to his two sons ; and it appeared that the grantees for the consideration money had executed three bonds of 50I. each, to their brother George, the first payable at the decease of their father, and the two others in the years following; but no part thereof had been paid. On inspection of the will, it was evidently predicated on the supposition that the deeds were valid. It contained no devise of the lands to any person what*300ever ; *ancl the legacy to the witness, could amount to no more than a mere recommendation. Whether the deeds were valid or not, neither Joseph nor John Shultz, were bound to pay the legacy.
Messrs. W. Ross and Barber, pro quer.
Messrs. Bowie and Kelly, pro def.
The court therefore allowed the witness to be sworn, as she did not appear to be interested.
George Shultz and Barbara his wife, were also admitted as witnesses for the defendant, on his voluntarily depositing his bonds in the hands of the clerk of the court, to be cancelled in case the jury should by their verdict, annul the deeds.
The money due on his bonds, was at least equal to his undivided fourth part of the lands, supposing that his father had made no disposition thereof; and therefore he could have no preponderating interest to bias his 'mind in the present controversy.
The jury annulled the deeds by finding a verdict for the plaintiff, for one equal undivided fourth part of the lands.